ACCEPTED
                                                                                  04-14-00256-CR
                                                                       FOURTH COURT OF APPEALS
                                                                            SAN ANTONIO, TEXAS
                                                                            12/29/2014 4:43:33 PM
                                                                                    KEITH HOTTLE
                                                                                           CLERK

                          NO. 04-14-00256-CR

                                                             FILED IN
                                                      4th COURT OF APPEALS
JEFFREY LEE,                      §         TEXAS COURT SAN
                                                        OF ANTONIO,
                                                            APPEALS    TEXAS
Appellant                                             12/29/2014 4:43:33 PM
                                                          KEITH E. HOTTLE
vs.                                §        FOURTH COURT       Clerk




THE STATE OF TEXAS,                §        SAN ANTONIO, TEXAS
Appellee

                  A MOTION FOR EXTENSION OF
                TIME TO FILE APPELLANT’S BRFIEF


TO THE HONORABLE COURT OF APPEALS:

      Now comes the Jeffrey Lee, appellant in the instant cause, by and

through the undersigned counsel, Edward F. Shaughnessy, and files this

Appellant’s Motion for Extension of Time to File Appellant’s Brief. In

support of the instant motion the Appellant would show unto this Court the

following:

                                       A.

      The Appellant is appealing the judgment of the 187th District Court of

Bexar County, Texas wherein he was convicted, following a jury trial of the

offense of Aggravated Robbery. The Appellant was sentenced to twenty-five

(25) years of confinement in the Institutional Division of the Texas

Department of Criminal Justice.
                                          B.

       The undersigned has filed one previous motion for extension fo time

to file the appellant’s brief in the instant case.

                                          C.

       The appellant’s brief is due to be filed in this Court on or before

December 29, 2014.

                                          D.

       The undersigned has recently filed briefs in the following matters:

Dustin Charles Wilmer v. The State of Texas, Cause No. 07-14-00266-CR;

Joseph Lester Green v. The State of Texas, Cause No. PD-0738-CR; and

Billy Dean Butler v. The State of Texas, Cause No. 0456-CR.

                                          E.

       The undersigned is also in the process of compiling a brief on behalf

of the appellee in the case of Edgar Javier Gonzales, Cause No. 04-14-

00100-CR. Moreover the undersigned is in the process of filing briefs on

behalf of the appellant in the cases of Ruben Andres Baldez v. The State of

Texas, Cause No. 13-14-00257-CR; and Alvin Valadez v. The State of

Texas, Cause No. 04-14-00626-CR.
                                       F.

      In addition the undersigned serves as a part-time Criminal law

Magistrate for the District Courts of Bexar County and as a Juvenile Referee

for the Juvenile Courts of Bexar County. Counsel recently spent a number

of days serving in those capacities.
                          PRAYER FOR RELIEF

       Wherefore premises considered, the Appellee would request a thirty

day extension of time file the brief in the instant case until January 28, 2015.



                                        Respectfully submitted,

                                        /S/ Edward F. Shaughnessy
                                        Edward F. Shaughnessy, III
                                        Attorney for the Appellee
                                        206 East Locust Street
                                        San Antonio, Texas 78212
                                        SBN: 18134500
                                        Phone: (210) 212-6700
                                        Fax: (210) 212-2178
                                        Shaughnessy727@gmail.com




                        CERTIFICATE OF SERVICE

      I, Edward F. Shaughnessy, hereby certify that a copy of the instant
motion was served upon Susan D. Reed, attorney for the appellee, by
mailing the motion to 101 W. Nueva, Suite 307 San Antonio, Texas 78205
on the _29_ day of December, 2014.

/S/ Edward F. Shaughnessy
Edward F. Shaughnessy, III
Attorney for the Appellant